DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed April 17, 2019, claims 1-20 are pending.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 11, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 11 and 12 each recite the limitation “a second threshold.”  There is insufficient antecedent basis for this limitation in claim 11 and claim 12.  The recitation of “a second threshold” implies a first threshold.  Neither claim 6 nor claim 7 nor claim 8 nor claim 9, from which each of claims 11 and 12 depends, recites “a first threshold” or “a threshold.”  
In particular, claim 20 recites, “the alarm system.”  There is insufficient antecedent basis for this limitation in claim 20.  Claim 14, from which claim 20 depends, does not recite, “an alarm system.”

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (US 2017/0101111 A1).
	Regarding claim 1, Fung discloses:
a direction control apparatus with a sensor ([0045]; FIG. 1A:  104, 106), comprising:  

a pressure sensor disposed on a direction control apparatus, used to sense a plurality of pressure values at multiple positions of the direction control apparatus ([0037], [0038], [0069], [0084], [0085], [0086], [0087]); and 

a processor electrically connected with the pressure sensor, used to receive the plurality of pressure values and determine a driver status according to the plurality of pressure values ([0008], [0009], [0038], [0045], [0052], [0084], [0085], [0086], [0087], [0121], [0142], [0160], [0165], [0167], [0169]; FIG. 1A:  112; FIG. 7:  712; FIG. 10);

Fung does not explicitly disclose a controller, but Fung does disclose a processor that performs control functions ([0008]), including the claimed functions (see above), which suggests that the processor of Fung is configured as a controller for the benefit of enabling the processor to perform the claimed functions;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the processor of Fung in the foregoing manner because that would have enabled the processor to perform the claimed functions.

	Regarding claim 2, Fung discloses that the direction control apparatus is a direction control mechanism of a vehicle.  ([0045]; FIG. 1A:  104)
	Regarding claim 3, Fung discloses that the driver status is determined according to a change of the plurality of pressure values sensed by the pressure sensor disposed on the direction control apparatus at the multiple positions over time.  ([0038], [0130], [0144], [0147], [0149], [0150], [0151], [0160], [0169])
	Regarding claim 4, Fung discloses that the driver status is further determined according to changes of positions where the plurality of pressure values are generated and number of the pressure values.  ([0038], [0127], [0075], [0076])
	Regarding claim 5, Fung discloses:
the direction control apparatus is in a form of ring structure ([0066]; FIG. 2), 

the pressure sensor of the direction control apparatus senses pressures on at least a first area, a second area and a third area of the ring structure ([0066]; FIG. 2:  210a, 210b; sensors 210a and 210b comprise the sensors on the lower portion of the steering wheel between the upper areas of sensors 210a and 210b), 

wherein the first area is disposed at an opposite side of the second area of the ring structure, and the third area is disposed between the first area and the second area ([0066]; FIG. 2:  210a, 210b; sensors 210a and 210b comprise the sensors on the lower portion of the steering wheel between the upper areas of sensors 210a and 210b).

Regarding claim 6, Fung discloses:

a method for determining driver status ([0007], [0144], [0147]), comprising:

a pressure sensor disposed on a direction control apparatus of a vehicle sensing a plurality of pressure values at multiple positions of the direction control apparatus ([0037], [0038], [0067], [0069], [0076], [0083],  [0144], [0147]; FIG. 2:  210a, 210b);

Fung does not explicitly disclose periodically sensing, but Fung does disclose detection of transition of a driver’s hands to different positions on a steering wheel ([0038], [0134]; FIG. 3A; FIG. 3B; FIG. 3C); Fung does disclose detection of changes of pressure compared to a threshold ([0118], [0144], [0147], [0149]); and Fung does disclose a method that operates in a loop ([0083]; FIG. 4), each of which suggests periodic sensing for the benefit of enabling the method to perform these steps;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Fung in the foregoing manner because that would have enabled the method to detect transition of a driver’s hands to different positions on a steering wheel, to detect changes of pressure compared to a threshold, and to operate a method in a loop;

obtaining a change of the plurality of pressure values over time ([0038], [0130], [0144], [0147], [0149], [0150], [0151], [0160], [0169]), and

obtaining a plurality of positions with respect to the pressure values ([0038], [0111]; FIG. 3A; FIG. 3B; FIG. 3C) and

determining a driver status of the vehicle according to the change of the plurality of pressure values over time, or the positions of the plurality of pressure values ([0008], [0009], [0038], [0052], [0084], [0085], [0086], [0087], [0121], [0142], [0160], [0165], [0167], [0169]; FIG. 7:  712; FIG.  10).

Regarding claim 7, Fung discloses that if an abnormality occurs in the change of the plurality of pressure values over time, an abnormal signal is generated.  ([0154], [0155], [0159]; FIG. 720, 722; FIG. 9:  904, 906, 912)
	Regarding claim 8, Fung discloses that one more condition for generating the abnormal signal is that an abnormality occurs in number of the positions of the pressure values.  ([0038], [0074], [0075], [0088], [0106], [0109], [0111], [0113], [0116], [0118], [0121], [0135], [0144], [0147], [0149], [0151]; FIG. 3A; FIG. 3B; FIG. 3C; FIG. 5; FIG. 7; FIG. 8; FIG. 10)
	Regarding claim 9, Fung discloses that after sensing the pressure values applied to the direction control apparatus held by two hands of the driver at two corresponding positions, changes of the pressure values at the two positions over time are obtained so as to determine the driver status according to the change.  ([0038], [0083], [0130], [0144], [0147], [0149], [0150], [0151], [0160], [0169])
	Regarding claim 10, Fung discloses that the two positions include a first area and a second area, the driver status is determined to be abnormal if a change of the pressure values at the first area within a period of time exceeds a first threshold, and another change of the pressure value at the second area within the period of time is lower than a second threshold.  ([0116], [0119], [0144], [0147], [0149], [0150], [0151], [0169]; FIG. 9; FIG. 10)
	Regarding claim 11, Fung discloses that the two positions include a first area and a second area, the driver status is determined to be abnormal if both changes of the pressure values generated at the first area and the second area within a period of time are lower than a second threshold, and another pressure value at a third area is sensed at the same time.  ([0038], [0116], [0144], [0147], [0150], [0164], [0166], [0169]; FIG. 3A; FIG. 3B; FIG. 3C)
Regarding claim 12, Fung discloses that the two positions include a first area and a second area, the driver status is determined to be abnormal if both changes of the pressure values generated at the first area and the second area within a period of time are lower than a second threshold.  ([0037], [0075], [0076], [0088], [0116], [0135], [0138], [0139], [0140], [0141], [0144], [0147], [0149], [0150], [0151], [0157], [0160]; FIG. 7; FIG. 8; FIG. 9; FIG. 10)
Regarding claim 13, Fung discloses that when the driver status is determined to be abnormal, a physiological sensor or an image sensor activated to confirm if the driver is in an abnormal state, a controller is used to activate an autopilot system, and/or a controller is used to notify an alarm system.  ([0130], [0142], [0150], [0151], [0160]; FIG. 8; FIG. 10)
Regarding claim 14, Fung discloses:
a system for determining driver status, adapted to a vehicle ([0008]), comprising:

a pressure sensor disposed on a direction control apparatus, used to sense a plurality of pressure values at multiple positions on the direction control apparatus ([0037], [0038], [0069], [0084], [0085], [0086], [0087]); and

a processor electrically connected with the pressure sensor, receiving the plurality of pressure values and performing a method for determining driver status ([0008], [0009], [0038], [0052], [0084], [0085], [0086], [0087], [0121], [0142], [0160], [0165], [0167], [0169]; FIG. 7:  712; FIG. 10), 

Fung does not explicitly disclose a controller, but Fung does disclose a processor that performs control functions ([0008]), including the claimed functions (see above), which suggests that the processor of Fung is configured as a controller for the benefit of enabling the processor to perform the claimed functions;

it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the processor of Fung in the foregoing manner because that would have enabled the processor to perform the claimed functions;

wherein the method comprises:

by the pressure sensor, sensing the plurality of pressure values at the multiple positions on the direction control apparatus ([0037], [0038], [0067], [0069], [0076], [0083],  [0144], [0147]; FIG. 2:  210a, 210b; Fung discloses detection of transition of a driver’s hands to different positions on a steering wheel, Fung discloses detection of changes of pressure compared to a threshold, and Fung discloses a method that operates in a loop, each of which implies periodic sensing); 

Fung does not explicitly disclose periodically sensing, but Fung does disclose detection of transition of a driver’s hands to different positions on a steering wheel ([0038], [0134]; FIG. 3A; FIG. 3B; FIG. 3C); Fung does disclose detection of changes of pressure compared to a threshold ([0118], [0144], [0147], [0149]); and Fung does disclose a method that operates in a loop ([0083]; FIG. 4), each of which suggests periodic sensing for the benefit of enabling the method to perform these steps;
it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the method of Fung in the foregoing manner because that would have enabled the method to detect transition of a driver’s hands to different positions on a steering wheel, to detect changes of pressure compared to a threshold, and to operate a method in a loop;

obtaining a change of the plurality of pressure values over time, and obtaining positions with respect to the plurality of pressure values ([0038], [0134]; FIG. 3A; FIG. 3B; FIG. 3C); and

determining a driver status according to the change of the plurality of pressure values over time and/or the positions with respect to the pressure values ([0038], [0121], [0134], [0144], [0147], [0149], [0150], [0151], [0160], [0169]; FIG. 3A; FIG. 3B; FIG. 3C).

Regarding claim 15, Fung discloses that an abnormal signal is generated if an abnormality occurs in the change of the plurality of pressure values over time.  ([0154], [0155], [0159]; FIG. 720, 722; FIG. 9:  904, 906, 912)
Regarding claim 16, Fung discloses that one more condition for generating the abnormal signal is that an abnormal change occurs in number of the positions.  ([0038], [0074], [0075], [0088], [0106], [0109], [0111], [0113], [0116], [0118], [0121], [0135], [0144], [0147], [0149], [0151]; FIG. 3A; FIG. 3B; FIG. 3C; FIG. 5; FIG. 7; FIG. 8; FIG. 10)
Regarding claim 17, Fung discloses that two positions corresponding to two hands of the driver include a first area and a second area; the driver status is determined to be abnormal if the change of the pressure values generated at the first area within a period of time exceeds a first threshold, and the change of the pressure values generated at the second area within the period of time is lower than a second threshold at the same time.  ([0116], [0119], [0144], [0147], [0149], [0150], [0151], [0169]; FIG. 9; FIG. 10)
Regarding claim 18, Fung discloses that two positions corresponding to two hands of the driver include a first area and a second area; the driver is determined to be abnormal if both changes of the pressure values generated at the first area and the second area within a period of time are lower than a second threshold, and another pressure value 1s sensed at a third area.  ([0038], [0116], [0144], [0147], [0150], [0164], [0166], [0169]; FIG. 3A; FIG. 3B; FIG. 3C)
Regarding claim 19, Fung discloses that 19. The system as recited in claim 16, wherein the two positions include a first area and a second area; the driver is determined to be abnormal if both changes of the pressure values generated at the first area and the second area within a period of time are lower than a second threshold.  ([0037], [0075], [0076], [0088], [0116], [0135], [0138], [0139], [0140], [0141], [0144], [0147], [0149], [0150], [0151], [0157], [0160]; FIG. 7; FIG. 8; FIG. 9; FIG. 10)

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Xing (US 2017/0305425 A1). 
Regarding claim 20, Fung discloses the determination of an abnormal driver status. ([0121], [0122], [0142], [0144], [0147])
Fung does not disclose that if the driver status is determined as abnormal the controller activates an autopilot system and/or notifies the alarm system that the driver status is determined as abnormal.
Xing, in the same field of systems for determining driver status, teaches a rapid and reliable method and apparatus for switching vehicle driving modes ([0003], [0005]), wherein a processor switches the driving mode of a driverless vehicle to an autonomous driving mode in response to not detecting a pressure value of an object on the steering wheel outputted by a pressure sensor being greater than a preset pressure threshold, when the driverless vehicle is in the manual driving mode ([0011], [0072]) for the benefit of autonomously steering the vehicle when the driver’s hands are not gripping the steering wheel.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Xing with the system of Fung because that would have enabled the system to autonomously steer the vehicle when the driver’s hands are not gripping the steering wheel.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689